Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The applicant has elected Group I (claim 1) with traverse
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  the structure is illegible.  Appropriate correction is required. The examiner urges the same amendment on withdrawn method claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 fails to define “n”, the repeating unit.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1 is(are) provisionally allowable over the closest prior art: Zhang et al. (US 20150283417).
Zhang (claims) discloses:

    PNG
    media_image1.png
    373
    491
    media_image1.png
    Greyscale

Zhang fails to teach the claimed polymer.
Therefore, claim 1 is(are) allowable in proviso the above issues are resolved.
The examiner urges amending the limitation of “formula (1)” of claim 2 as “claim 1” to avoid potential 112b rejections. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
/SHANE FANG/Primary Examiner, Art Unit 1766